United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3589
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Daniel Raymond Koehler,                 *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                            Submitted: June 11, 1999
                                Filed: June 21, 1999
                                   ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Having been convicted of drug-related offenses, Daniel Raymond Koehler filed
his notice of appeal twelve days after judgment was entered in the district court.
Although Koehler's notice of appeal is untimely, see Fed. R. App. P. 4(b)(1)(A), we
remand the case to the district court to determine whether Koehler's time for filing a
notice of appeal should be extended under Fed. R. App. P. 4(b)(4). See United States
v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                              -2-